DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 13-14, 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (Gross) US 2018/0060752 A1.
In regard to claim 1,  Gross disclose A method for performing prognostic-surveillance operations based on an inferential model that dynamically adapts to evolving operational characteristics of a monitored asset, wherein during a surveillance mode for a prognostic-surveillance system, ([0005]-[0008] [0021]-[0023] in a surveillance mode to detect incipient anomalies in the computer system monitored, with the time-series signals received from sensors in the computer system,  train a model based on the sensors data gathered) the method comprises:  
receiving a set of time-series signals gathered from sensors in the monitored asset; ([0005]-[0008] [0021]-[0023] receive the time-series signals from sensors in the computer system)
using an inferential model to generate estimated values for the set of time- series signals; ([0021]-[0023] train the model to generate estimated values for the received time-series signals)
determining whether the estimated values diverge from actual values for the set of time-series signals; ([0022][0023] perform a pairwise differencing operation between the actual signal values and the estimated signal values)
if the estimated values are determined to diverge, which is indicative of an incipient anomaly in the monitored asset, triggering an alert; ([0022][0023] generate residuals based on the differencing operation between the actual signal values and the estimated signal values, and detect anomalies and generate an alarm. ) and 
while the prognostic-surveillance system is operating in the surveillance mode, incrementally updating the inferential model based on the time-series signals.  ([0021]-[0024] [0028]-[0035] in surveillance mode and training the model based on received time-series signals to adjust the model correspondingly)
In regard to claim 3, Gross disclose The method of claim 1, the rejection is incorporated herein.
Gross disclose wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model.  ([0022]-[0024] [0028] [0034] MSET model)
In regard to claim 6, Gross disclose The method of claim 1, the rejection is incorporated herein.
Gross disclose wherein after a number of incremental updates have been applied to the inferential model, the method further comprises swapping the inferential model with a retrained model, which was retrained during the surveillance mode based on a 
set of time-series signals including recently gathered time-series signals.  ([0028]-[0035]  replace the module with the retrained module and was retrained based on the time-series signals received) 
In regard to claim 7, Gross disclose The method of claim 6, he rejection is incorporated herein.
Gross disclose wherein the inferential model is periodically retrained during the surveillance mode and is stored in a library to facilitate subsequent swapping operations.  ([0028]-[0035]  during the surveillance mode, the model is retrained based on if all of the sensor sets are covered and if conditions change the model need to be retrained and it is stored in a library) 
In regard to claim 8, Gross disclose The method of claim 6, the rejection is incorporated herein.
Gross disclose wherein the inferential model is continuously retrained during the surveillance mode to facilitate swapping in a retrained model, which is as up-to-date as possible.  ([0028]-[0034]  during the surveillance mode, the model is retrained with no blackout periods to facilitate replace) 
In regard to claim 13, Gross disclose The method of claim 1, the rejection is incorporated herein.
Gross disclose wherein the time-series signals gathered from sensors in the monitored asset include signals specifying one or more of the following:  
temperatures;  currents;  voltages;  resistances;  capacitances;  vibrations;    cooling system parameters; and  control signals. ([0012] currents; voltages;  resistances;  
capacitances;  vibrations; etc. )
In regard to claims 14, 16, 19, claims 14-19 are medium claims corresponding to the method claims 1, 36 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 3, 6. 
In regard to claim 20, claim 20 is  system claim corresponding to the method claims 1+2 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1+2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (Gross) US 2018/0060752 A1 in view of Gross et al. (Gross2) US 2010/00292959 A1
In regard to claim 2, Gross disclose The method of claim 1, the rejection is incorporated herein.
Gross disclose wherein determining whether the estimated values diverge from the actual values comprises:  
performing a pairwise differencing operation between actual values and the estimated values for the set of time-series signals to produce residuals; performing a sequential probability ratio test (SPRT) on the residuals to produce SPRT alarms; ([0021]-[0023] generate residuals based on the differencing operation between the actual signal values and the estimated signal values by performing a pairwise differencing operation and SPRT on residuals to detect anomalies and generate an alarm) 
But Gross fail to explicitly disclose “determining that the estimated values diverge from the actual values when a tripping frequency of the SPRT alarms exceeds a threshold value.”
Gross2 disclose determining that the estimated values diverge from the actual values when a tripping frequency of the SPRT alarms exceeds a threshold value. ([0039]-[0044] [0047]-[0049][0057]-[0062] determine the diverge when the frequency of the SPRT alarms exceed a threshold) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gross2’s telemetry data analysis using SPRT into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because Gross2’s data analysis using SPRT provides additional anomalies analysis method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing anomalies analysis would facilitate the failure identification on the system monitored.
In regard to claims 15, claims 15 is a medium claim corresponding to the method claim 5 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 5.
Claim 4-5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (Gross) US 2018/0060752 A1 in view of Meichle  US 2017/0141622 A1
In regard to claim 4, Gross disclose The method of claim 3, the rejection is incorporated herein.
Gross disclose wherein incrementally updating the MSET model involves adding one or more additional components to the MSET model, ([0028]-[0035] adjusting the model by combining other model to it based on the signals detected) 
But Gross fail to explicitly disclose “and using an exponential forgetting function to adjust weights applied to older components in the MSET model to reduce contributions of the older components.”
Meichle disclose and using an exponential forgetting function to adjust weights applied to older components in the MSET model to reduce contributions of the older components. ([0125]-[0137] [0153]-[0159]  adjust weight applied to older information vs new information to reduce the weight for the older information) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meichle’s foreign object detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because Meichle’s foreign object detection by adjusting weight for the information sensed based on the time provide more data analysis method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing anomalies analysis by adjusting weight based on the time of the information sensed would facilitate the failure identification on the system monitored.
In regard to claim 5, Gross and Meichle disclose The method of claim 4, the rejection is incorporated herein.
But Gross fail to explicitly disclose “wherein incrementally updating the MSET model involves using the Sherman-Morrison-Woodbury formula to perform matrix-inversion operations involved in incrementally updating the MSET model.”
Meichle disclose wherein incrementally updating the MSET model involves using the Sherman-Morrison-Woodbury formula to perform matrix-inversion operations involved in incrementally updating the MSET model. ([0125]-[0137] [0153]-[0159] using Sherman-Morrison-Woodbury formula perform matrix-inversion operations in updating the model) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meichle’s foreign object detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because Meichle’s foreign object detection by adjusting weight for the information sensed based on the time provide more data analysis method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing anomalies analysis by adjusting weight based on the time of the information sensed would facilitate the failure identification on the system monitored.
In regard to claims 17-18, claims 17-18 are medium claims corresponding to the method claims 4-5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 4-5.
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (Gross) US 2018/0060752 A1 in view of Ahad  US 2016/0350173 A1
In regard to claim 9, Gross disclose The method of claim 1, the rejection is incorporated herein.
Gross fail to explicitly disclose “wherein the method is performed using a relational database management system (RDBMS), which includes structured query language (SQL) constructs that support operations involving the inferential model.”
Ahad disclose wherein the method is performed using a relational database management system (RDBMS), which includes structured query language (SQL) constructs that support operations involving the inferential model. ([0066] [0187] using SQL and RDBMS to operate the model) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ahad’s anomaly detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because anomaly detection using SQL language provides data accessing method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing SQL language accessing data would facilitate the failure identification on the system monitored.
In regard to claim 10, Gross disclose The method of claim 9, the rejection is incorporated herein.
But Gross fail to explicitly disclose “wherein the structured SQL constructs include an SQL data definition language (DDL) statement, which enables a table storing MSET monitored data to activate evolving Multivariate State Estimation Technique (EMSET) operations.”
Ahad disclose wherein the structured SQL constructs include an SQL data definition language (DDL) statement, which enables a table storing MSET monitored data to activate evolving Multivariate State Estimation Technique (EMSET) operations.  ([0008][0066] [0114]-[0118] [0187] using SQL and RDBMS to retrieve the model operations stored in a RDBMS) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ahad’s anomaly detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because anomaly detection using SQL language provides data accessing method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing SQL language accessing data would facilitate the failure identification on the system monitored.
In regard to claim 11, Gross disclose The method of claim 10, the rejection is incorporated herein.
Gross fail to explicitly disclose “wherein the structured SQL constructs include a table function that users can call to list all EMSET models detected so far with input data after the table is activated for EMSET monitoring, which facilitates tracing an evolutional history of MSET models associated with data stored in the table.”
Ahad disclose wherein the structured SQL constructs include a table function that users can call to list all EMSET models detected so far with input data after the table is activated for EMSET monitoring, which facilitates tracing an evolutional history of MSET models associated with data stored in the table.   ([0008][0066][0114]-[00118] [0187] [0214] SQL command to retrieve the records stored in a RDBMS and list the records which are   standard operations well known to the people with the skill in the art and data can be tracked) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Ahad’s anomaly detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because using SQL language to access and operate data provides data accessing method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing SQL language accessing data would facilitate the failure identification on the system monitored.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (Gross) US 2018/0060752 A1 in view of Dasgupta  US 20120179421 A1
In regard to claim 12, Gross disclose The method of claim 9, the rejection is incorporated herein.
Gross fail to explicitly disclose “wherein the inferential model and associated mathematical operations are represented using an expression tree stored in a complex JavaScript Object Notation (JSON) record in the RDBMS, wherein an SQL-JSON function is used to manipulate the complex JSON record.”
Dasgupta disclose wherein the inferential model and associated mathematical operations are represented using an expression tree stored in a complex JavaScript Object Notation (JSON) record in the RDBMS, wherein an SQL-JSON function is used to manipulate the complex JSON record. ([0136]-[0146] using SQL-JSON to retrieve the JSON-encoded data in the records with expressions) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Dasgupta’s anomaly detection into Gross’s invention as they are related to the same field endeavor of data analysis to detect anomalies. The motivation to combine these arts, as proposed above, at least because Dasgupta’s using SQL-JSON function to access and operate data provides data accessing method into Gross’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing SQL-JSON function to access data would facilitate the failure identification on the system monitored.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20050154701 A1 	2005-07-14 	Parunak et al.
Dynamic Information Extraction With Self-organizing Evidence Construction
Parunak et al. disclose a data analysis system with dynamic information extraction and self-organizing evidence construction finds numerous applications in information gathering and analysis, including the extraction of targeted information from voluminous textual resources. One disclosed method involves matching text with a concept map to identify evidence relations, and organizing the evidence relations into one or more evidence structures that represent the ways in which the concept map is instantiated in the evidence relations. The text may be contained in one or more documents in electronic form, and the documents may be indexed on a paragraph level of granularity. The evidence relations may self-organize into the evidence structures, with feedback provided to the user to guide the identification of evidence relations and their self-organization into evidence structures. A method of extracting information from one or more documents in electronic form includes the steps of clustering the document into clustered text; identifying patterns in the clustered text; and matching the patterns with the concept map to identify evidence relations such that the evidence relations self-organize into evidence structures that represent the ways in which the concept map is instantiated in the evidence relations… see abstract. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143